United States Court of Appeals
                        For the First Circuit


Nos. 07-2691, 07-2692

                          EDMUND F. BURKE,

              Plaintiff, Appellee/Cross-Appellant,

                                 v.

                          STEVEN MCDONALD,

              Defendant, Appellant/Cross-Appellee.



                            ERRATA SHEET

     The opinion of this Court issued on July 17, 2009 is amended
as follows:

     On page 26, line 3: inside the quotation mark, the word
"deleterious" is substituted for the word "dire."

     On page 26, lines 4-5: "Gay Officers Action League, 247 F.3d
at 297." is substituted for "Gay Officers, 207 F.3d at 297."